COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


  JOHN DAVID NAJERA,                             §
                                                                 No. 08-15-00315-CR
                 Appellant,                      §
                                                                   Appeal from the
  v.                                             §
                                                                 120th District Court
  THE STATE OF TEXAS,                            §
                                                               of El Paso County, Texas
                 Appellee.                       §
                                                                 (TC#20130D01090)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the conviction and render a judgment of acquittal, in accordance

with our opinion. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 27TH DAY OF JULY, 2018.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J. (Not Participating)